Citation Nr: 1757115	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS) to include headaches, vertigo, hypersomnolence, blurred vision, abnormal gait, weakness of the bilateral upper extremities, and weakness of the bilateral lower extremities to include difficulty walking and numbness.

2.  Entitlement to service connection for depression to include memory loss, concentration, and attention impairment, to include as secondary to MS.  

3.  Entitlement to a total disability for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 8, 1987, to August 25, 1987, and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a hearing before the Board in June 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran was afforded a VA examination performed by a physician in March 2015.  The examiner opined that the Veteran's MS is less likely than not incurred in or caused by service.  The examiner noted that the Veteran's first diagnosis of MS was in 2006 and the Veteran had fatigue type symptoms in existence since her teen years.  The medical records dated in 1998 reveal differential diagnoses of chronic fatigue syndrome, sleep apnea, and possible depression.  The examiner indicated that the medical records dated from 1998 to 2006 do not reveal a progression of symptoms that would be expected to occur in the course of MS. The examiner concluded that it is not reasonable to assume that MS would be quiescent over some eighteen years without other manifestations of the disease becoming evident in the medical record.  

The Veteran submitted a private medical opinion from P. Murthy, M.D., dated in June 2017.  Dr. Murthy indicated that the Veteran had been a patient since October 1997 and was seen in April 1998 for symptoms of fatigue and thereafter for other various symptoms before a final diagnosis of MS in 2006.  Dr. Murthy concluded that the Veteran's symptoms preceding the diagnosis of MS are more likely than not related to MS.

In light of the conflicting medical opinions of record, a medical opinion from a VA neurologist regarding the etiology and date of onset of the MS should be obtained.

The Board also observes that the development and readjudication of the Veteran's appeal for service connection for MS may affect her secondary service connection claim as well as the TDIU claim.  As such, the claims for service connection for depression and associated conditions and entitlement to a TDIU are inextricably intertwined, and adjudication of these issues must be deferred at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit the Veteran's claims file to a VA neurologist to determine the nature and etiology of her currently diagnosed MS.  The Veteran's claims file should be provided to the examiner for review.    

Following a review of the medical records in the claims file as well as the VA and private opinions of record, the neurologist must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed MS had its clinical onset in 1998.  If the examiner determines that the onset was in 1998, it would be helpful to the Board if the neurologist can provide the month of diagnosis.  

If the neurologist determines that the Veteran's MS had its onset in 1998, the Veteran should also provide an opinion as to whether the claimed headaches, vertigo, hypersomnolence, blurred vision, abnormal gait, weakness of the bilateral upper extremities, and weakness of the bilateral lower extremities to include difficulty walking and numbness and depression to include memory loss, concentration, and attention impairment are caused or aggravated by MS.

The neurologist is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.

If the neurologist determines that another examination is necessary prior to rendering the requested opinions, the Veteran should be scheduled for the appropriate examination.  

A complete rationale for any opinion expressed should be provided.

2.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




